DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed Feb. 11, 2022 has been entered. Claims 14-15, 17-32 remain pending in the application. 



Response to Arguments
Applicant's arguments filed Feb. 11, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS pages 6-7) for claim 14 is moot based on the new ground rejections.

Regarding Applicant’s argument (REMARKS page 7) for claim 26 about ascertaining a road condition, 1) the English translation is currently available for the Office action; 2) paragraph [0039] lines 6-8 do disclose the reflected vertical and horizontal polarized signals, which measure the features of 26.   For further clarification, Examiner added more supports for the rejection of claim 26.


Claim Objections
Claim 18 objected to because of the following informalities: “the third” in line 2. It appears it should be “the third antenna”.  Appropriate correction is required.

Claim 19 objected to because of the following informalities: “the third” in lines 2 and 5. It appears it should be “the third antenna”.  Appropriate corrections are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 14-15, 17-25, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent No. 2015/0042507, hereafter Jeong) in view of Kamo (U.S. Patent No. 8264398, hereafter Kamo).
Regarding claim 14, Jeong discloses that a device for emitting and receiving electromagnetic radiation ([0013] lines 11-12), comprising: 
an evaluation circuit (Fig.4 item 360, control unit); 
a first antenna configured to transmit electromagnetic radiation (Fig.2, short range; [0013] lines 3-4, 11); 
a second antenna configured to transmit electromagnetic radiation (Fig.2, middle/long range; [0013] line 4, 11); and 
a third antenna comprising:
a first column formed of a first electrical line along which a plurality of first antenna receivers are arranged in series, wherein the plurality of first antenna receivers are configured to receive electromagnetic radiation reflected from the electromagnetic radiation transmitted by the first antenna (Fig.2; [0013] lines 4-16), and 
a second column formed of a second electrical line along which a plurality of second antenna receivers are arranged in series, wherein the plurality of second antenna receivers are configured to receive electromagnetic radiation reflected from the electromagnetic radiation transmitted by the second antenna (Fig.2; [0013] lines 4-16); and 
a common connecting electrical distribution line (a) from which the first electrical line, which is of the first column, directly branches for provision, by the first electrical line and to the evaluation circuit, of the received electromagnetic radiation reflected from the electromagnetic radiation transmitted by the first antenna and (b) from which the second electrical line, which is of the second column, directly branches for provision, by the second electrical line and to the evaluation circuit, of the 
However, Jeong does not disclose the polarization feature in transmitted signals. In the same field of endeavor, Kamo discloses that  
a first antenna configured to transmit electromagnetic radiation in a first polarization form (col.3 lines 62-64); 
a second antenna configured to transmit electromagnetic radiation in a second polarization form (col.3 lines 60-61); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to transmit different polarization signals at different transmission antennas. Doing so would obtain different reflection characteristics from a same area so that the information of the characteristics can be used in certain radar applications (e.g. detection of road surface conditions), as recognized by Kamo (col.11 lines 16-18, 42-44).

Regarding claim 15, which depends on claim 14, Jeong does not disclose the polarization feature in transmitted signals. In the same field of endeavor, Kamo discloses that in the device, 
the first polarization form and the second polarization form are mutually orthogonal polarizations (col.3 lines 60-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to transmit mutually orthogonal polarization signals from different transmission antennas. Doing so would obtain different reflection characteristics from a same area so that the information of the characteristics can be used in 

Regarding claim 17, which depends on claim 14, Jeong discloses that in the device, 
the first antenna comprises a column formed of an electrical line along which a plurality of first antenna transmitters are arranged in series, (Fig.2 Tx antenna in “Antenna for short range”, one column, radiation elements are arranged in series).
However, Jeong does not disclose the polarization feature in transmitted signals. In the same field of endeavor, Kamo discloses that 
wherein the plurality of first antenna transmitters are configured to transmit in a horizontally polarized manner (col.3 lines 62-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to transmit signal in horizontally polarized manner from a transmission antenna in the system design. Doing so would obtain reflection characteristics of horizontally polarized wave from an area / object so that the information of the characteristics can be used in certain radar applications (e.g. detection of road surface conditions), as recognized by Kamo (col.11 lines 16-18, 42-44).

Regarding claim 18, which depends on claim 17, Jeong discloses that in the device, 
the second antenna comprises a column formed of an electrical line along which a plurality of patch antenna transmitters are arranged (Fig.2 Tx antenna in “Antenna for middle/long range”; [0061] lines 1-3, square shape), 
However, Jeong does not disclose the polarization feature in transmitted signals. In the same field of endeavor, Kamo discloses that 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to transmit signal in vertically polarized manner from a transmission antenna in the system design. Doing so would obtain reflection characteristics of vertically polarized wave from an area / object so that the information of the characteristics can be used in certain radar applications (e.g. detection of road surface conditions), as recognized by Kamo (col.11 lines 16-18, 42-44).

Regarding claim 19, which depends on claim 18, Jeong discloses that in the device,
the plurality of first antenna receivers of the third antenna are configured to receive according to the first antenna, and the plurality of second antenna receivers of the third antenna are patch antennas that are configured to receive according to the second antenna (Fig.2, Rx for short range and middle/long range, corresponding to first antenna and second antenna; [0045] lines 2-7, Rx, short, middle; [0055] lines 5-6, square shape).
However, Jeong does not disclose the polarization feature in transmitted signals. In the same field of endeavor, Kamo discloses that  
in a horizontally polarized manner according to the first antenna (col.3 lines 62-64),
in a vertically polarized manner according to the second antenna (col.3 lines 60-61). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to transmit horizontally polarized signal from one transmission antenna and vertically polarized signal from another transmission antenna. Doing so would obtain reflection characteristics of both horizontally polarized wave and vertically polarized wave from a same area / object so that the information of the characteristics can be 

Regarding claim 20, which depends on claim 14, Jeong discloses that in the device, 
(i) transmission signals of the first antenna, and (ii) transmission signals of the second antenna, detect different distance ranges ([0018] lines 2-3, transmit signal; [0020] lines 3-4).

Regarding claim 21, which depends on claim 14, Jeong discloses that in the device, 
(i) transmission signals of the first antenna, and (ii) the transmission signals of the second antenna, have different opening angles of a detection range (([0018] lines 2-3, transmit signal; Fig.6; [0056] lines 1-5; The size of receiver antenna for short range is smaller than that for middle/long range. It is well known that beam width is inversely proportional to the antenna size.).

Regarding claim 22, which depends on claim 18, Jeong discloses that in the device,
the first antenna has a short distance range and a large opening angle of its detection range ( [0054] lines 2-3, short range; Fig.6, receive antenna for short range has smaller size than that for middle range; [0056] lines 1-5, receive antenna for short range has smaller size than that for middle range; The size of receiver antenna for short range is smaller than that for middle/long range. It is well known that beam width is inversely proportional to the antenna size.), and 
the second antenna has long distance range and a small opening angle of its detection range ( [0054] line 2, middle range; [0068] line 1, middle/long range is together; [0061] lines 1-3, patch; Fig.6, receive antenna for middle range has larger size than that for short range; [0056] lines 1-5, receive antenna for middle range has larger size than that for short range; The size of receiver antenna for 

Regarding claim 23, which depends on claim 14, Jeong does not disclose the polarization feature in transmitted signals as well as corresponding receiver. In the same field of endeavor, Kamo discloses that in the device,
the evaluation circuit is configured to determine polarimetric information of reflecting objects based on a comparison of receiving levels of first and second orthogonal polarization forms of, respectively, the received electromagnetic radiation provided by the first column of the third antenna and the received electromagnetic radiation provided by the second column of the this antenna (col.4 lines 6-15, alternately transmit, based on, before/after for comparison).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong with the teaching of Kamo to obtain different reflection features from an area / object based on received signals with different polarization patterns from two different transmission antennas. Doing so would use the information in certain radar applications (e.g. detection of road surface conditions) because reflection characteristics from a same area / object using different polarization transmission waves are different, as recognized by Kamo (col.11 lines 16-18, 42-44).

Regarding claim 24, which depends on claims 14 and 23, Jeong discloses that in the device,
different group factors of involved antenna transmitters and antenna receivers and different gain factors of the involved antenna transmitters and antenna receivers are taken into account when determining the receiving levels of the 99689373.1 6received electromagnetic radiation of the first and second polarization forms ([0056], group receive antenna, reception sensitivity is proportional to antenna gain).

Regarding claim 25, which depends on claim 14, Jeong discloses that 
the device is fixed in place on a motor vehicle at the front of the motor vehicle, and performs an object detection for distance control, speed control, or collision avoidance ([0036] lines 4-6; [0007] lines 4-5, AEB is for control).

Regarding claim 31, which depends on claim 14, Jeong discloses that in the device, 
the third antenna includes a plurality of the second column surrounding the first column on two sides of the first column (Fig.6; [0059] lines 15-19, selectively, connect, for middle).

Regarding claim 32, which depends on claim 14, Jeong discloses that in the device,
the third antenna includes a plurality of the first column and includes a plurality of the second column surrounding the plurality of the first column on two sides of the first column (Fig.6; [0059] lines 15-19, selectively, connect, for middle).



Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong and Kamo as applied to claims 14 and 25 above, and further in view of Choi (Korean Patent No. 101462913, hereafter Choi).
Regarding claim 26, which depends on claims 14 and 25, Joeng and Kamo do not disclose a road condition detection for ascertaining the weather-dependent road condition.  In the same field of endeavor, Choi discloses that in the device, 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jeong and Kamo with the teaching of Choi to use the information obtained from reflections of vertically and horizontally polarized signals in the application of road detections using radar sensors on vehicles. Doing so would analyze the characteristics of the target medium (e.g. snow, ice) and determine the climatic factors so that warning massages can be provided accordingly to driver, as recognized by Choi ([0029] lines 3-5).

Regarding claim 27, which depends on claims 14, 25-26, Joeng and Kamo do not disclose a road condition detection for ascertaining the weather-dependent road condition.  In the same field of endeavor, Choi discloses that in the device,
the evaluation circuit is configured to ascertain the weather-dependent road condition by comparing (a) a change that occurs in the first polarization form in the received electromagnetic radiation obtained from the first column of the third antenna to (b) a change that occurs in the second polarization form in the received electromagnetic radiation obtained from the second column of the third antenna {[0026] lines 6-7, cross correlation; page 2 lines 3-5(correlation, vertical, horizontal, medium), 10-11(medium, water, snow, ice)}.


Regarding claim 28, which depends on claims 14, 25-27, Joeng and Kamo do not disclose a road condition detection for ascertaining the weather-dependent road condition.  In the same field of endeavor, Choi discloses that in the device,
the ascertaining of the weather- dependent road condition includes ascertaining whether a road is wet or dry [page 2 lines 2-3(control unit, SCC radar, receiving, vehicle in motion), 5(analyze, medium, target, receive), 10-11(medium, water, snow, ice), 24 (road surface)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jeong and Kamo with the teaching of Choi to use the information obtained from reflections of vertically and horizontally polarized signals in the application of road detections using radar sensors on vehicles. Doing so would analyze the characteristics of the target medium (e.g. snow, ice) and determine the climatic factors so that warning massages can be provided accordingly to driver, as recognized by Choi ([0029] lines 3-5).

Regarding claim 29, which depends on claim 14, Joeng and Kamo do not disclose details of using polarization signals in applications (e.g. a road condition detection for ascertaining the weather-dependent road condition).  In the same field of endeavor, Choi discloses that in the device,

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jeong and Kamo with the teaching of Choi to use the information obtained from reflections of vertically and horizontally polarized signals in the application of road detections using radar sensors on vehicles. Doing so would analyze the characteristics of the target medium (e.g. snow, ice) and determine the climatic factors so that warning massages can be provided accordingly to driver, as recognized by Choi ([0029] lines 3-5).



Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeong and Kamo as applied to claim 14 above, and further in view of Milroy (U.S. Patent No. 5483248, hereafter Milroy).
Regarding claim 30, which depends on claim 14, Joeng discloses that in the device, 
the plurality of second antenna receivers are patch antennas ([0055] lines 5-6, square shape).

the plurality of first antenna receivers are each formed as a respective stub line that extends in one respective direction from the first electrical line (Fig.7a item 15, one direction; col.4 line 14 stub radiator)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jeong and Kamo with the teaching of Milroy to use antenna with stub elements. Doing so would provide integrated filter, coupler, and radiator in antenna design because they are in a common structurre, as recognized by Milroy (col.2 lines 30-36).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648